 Case 2:20-cv-12507-PDB-APP ECF No. 3 filed 09/21/20        PageID.26   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

Selena Sheri Gooden,
                                                    Case No. 20-cv-12507
                   Plaintiff,
                                                    Paul D. Borman
v.                                                  United States District Judge

Gretchen Whitmer, Governor of Michigan,
Steve Mnuchin, Secretary of the Treasury,
John Tomlinson P.C. Administrators,
Fulton County, Georgia Courts

               Defendants.
____________________________________/


              OPINION AND ORDER DISMISSING COMPLAINT

      On September 10, 2020, Selena Sheri Gooden filed a handwritten pro se

complaint in this court against Michigan Governor Gretchen Whitmer, United States

Treasury Secretary Steve Mnuchin, John Tomlinson, PC, and the Court system of

Fulton County, Georgia. (ECF No. 1.) Gooden’s claims include extortion, abduction

and hostage taking by a United States Senator, and cover-ups, among other

contentions. (ECF No. 1.) Gooden claims she is entitled to settlements totaling $1.2

billion. (Id. PageID.5.) Gooden requests to proceed in forma pauperis. (ECF No. 2

PageID.24.)

      Pursuant to 28 U.S.C. §1915(e)(2)(B), the Court may dismiss any action file

in forma pauperis that is factually frivolous, malicious, fails to state a claim upon

                                          1
Case 2:20-cv-12507-PDB-APP ECF No. 3 filed 09/21/20      PageID.27   Page 2 of 2




which relief may be granted, or seeks monetary relief against a defendant who is

immune from suit. Factual frivolousness includes allegations that are “clearly

baseless,” “fantastic,” or “delusional.” Neitzke v. Wiliams, 490 U.S. 319, 327–28

(1989).

      Accordingly, Gooden’s Complaint is DISMISSED as frivolous, and her

request to proceed in forma pauperis is MOOT. IT IS SO ORDERED.




                                     s/Paul D. Borman
Dated September 21, 2020             Paul D. Borman
                                     United States District Judge




                                        2
